Citation Nr: 1627445	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar disc herniation at L4-5 and L5-6.

3.  Entitlement to an initial rating in excess of 10 percent for a cervical strain prior to February 13, 2011, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from January 2008 to July 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in October 2011; however, she failed to appear for the hearing and has not shown good caused for her failure to appear.  Accordingly, her hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

This matter was previously before the Board in November 2013, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that additional VA treatment records were associated with the claims file subsequent to issuance of the February 2014 supplemental statement of the case.  As these records contain relevant information concerning the increased rating claims at issue, a remand for AOJ consideration of these records in the first instance is necessary.  38 C.F.R. § 19.31.

Additionally, the Veteran most recently underwent VA examinations to assess the severity of her migraines in February 2011 and her low back and neck disabilities in March 2012.  Thereafter, VA treatment records show complaints of worsening lower back pain, new left neck pain, and migraines which have increased in frequency and duration.  Given that the most recent VA examinations were conducted over four years ago, and there is an indication in the record that the Veteran's disabilities may have increased in severity since that time, the Board finds that a remand is necessary to conduct another examination.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file outstanding VA treatment records dated April 2015 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for VA examinations to determine the current severity of her service-connected migraines, low back, and neck disabilities.  The claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims for higher ratings for migraines, low back, and neck disabilities should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished    a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




